GUIDRY, Judge.
For the reasons assigned in the companion case of Holmes v. State of Louisiana, Department of Highways, et al., 466 So.2d 811 (La.App. 3rd Cir.1985), the judgment appealed from is affirmed in part, reversed in part and re-east as follows:
IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in favor of plaintiff, Gary Lynn Dickerson, and against the defendant, State of Louisiana, through the Department of Transportation and Development, in the sum of TWENTY-TWO THOUSAND FIVE HUNDRED AND NO/100 ($22,500.00) DOLLARS, being the total amount of the trial court’s award less 40%, with legal interest from date of judicial demand until paid.
*831IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the third party demand filed by the State of Louisiana, through the Department of Transportation and Development against American Motors Corporation and that filed by American Motors Corporation against the State of Louisiana, through the Department of Transportation and Development are dismissed with prejudice.
Costs of this suit, both at the trial level and on appeal, are assessed on the basis of 60% to the State of Louisiana, through the Department of Transportation and Development and 40% to Gary Lynn Dickerson.
AFFIRMED IN PART, REVERSED IN PART, AND RENDERED.
STOKER, J., concurs and assigns written reasons.